Citation Nr: 1456115	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  14-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 23, 2010 for the grant of service connection for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran had active service from February 1951 to April 1974.  The Veteran also had service in Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO granted service connection for ischemic heart disease effective April 23, 2010.  The Veteran filed a disagreement with the effective date assigned.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for a heart disorder in September 1979 prior to the time periods noted under 38 C.F.R. § 3.816. 

2.  The RO denied service connection for IHD in a November 1979 decision, and the Veteran did not appeal this decision. 

3.  The Veteran's claim for entitlement to service connection for ischemic heart disease was received on April 23, 2010.






CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 2010, for the grant of service connection for ischemic heart disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

In correspondence dated in May 2010, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the May 2010 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for ischemic heart disease and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

Furthermore, the claim at issue is a claim for an earlier effective date and all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The RO has provided the Veteran with the required statement of the case discussing the reasons and bases for not assigning earlier effective dates and citing the applicable statutes and regulations. Additionally, the Board finds that the Veteran has had ample opportunity to supplement the record. 

With respect to VA's duty to assist, the Board concludes that all evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue on appeal, and the Board does not find that the record indicates any such records are outstanding.  Thus, the Board finds that the duty to assist has been fulfilled.

II.  Laws and Regulations

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran's claim for service connection for ischemic heart disease was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation.  75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease.  78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

 (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

 (3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

 (4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

III. Analysis

The Veteran claims that an effective date earlier than April 23, 2010 should be assigned for the grant of service connection for ischemic heart disease.   The Veteran claims that his effective date should be the date of his original claim for a heart condition.  The Veteran is a Nehmer class member as he is a Vietnam veteran who has a covered herbicide disease, ischemic heart disease.  38 C.F.R. § 3.816.  He was granted service-connection for IHD on a presumptive basis.

The claims file shows that the Veteran filed a claim with the VA for a heart condition in September 1979.  The RO denied the Veteran's claim in a November 1979 decision.  He was notified of this decision the same month.

VA did not deny a claim for service connection for ischemic heart disease between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise. Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).
VA received the Veteran's informal claim for service connection for heart disease on April 23, 2010.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran had heart disease prior to April 23, 2010-including that he had a myocardial infarction in November 1978, the record includes neither a formal nor informal claim for service connection for heart disease from May 3, 1989 until April 23, 2010.  There were also no pending claims before the VA on May 3, 1989 for this Veteran as the RO denied the Veteran's September 1979 claim.  Thus, the later date in this case is the date of claim which is April 23, 2010.  Accordingly, an earlier effective date for the award of service connection for ischemic heart disease is not warranted under 38 C.F.R. § 3.816(c)(2).  The law and regulations provide that of the effective date of the award based on a liberalizing law will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates. The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3). No other regulation provides for an effective date earlier than currently assigned.

Likewise, there is no legal basis for the award of an effective date earlier than April 23, 2010, for the award for service connection for IHD.  The effective of the award is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.  

The Board acknowledges that records prior to April 23, 2010, reflect diagnoses for IHD.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  Such circumstances are not shown here.

Although the Veteran filed his original claim for a heart condition in September 1979, the RO denied the Veteran's case and the Veteran did not appeal this decision.  Therefore, there is no pending claim prior to April 23, 2010.  Therefore, an effective date earlier than April 23, 2010, for the award of service connection for IHD is not warranted.

The Board is constrained in this matter by the applicable laws and regulations. Moreover, the Board is without authority to grant benefits simply because either the Board or the Veteran might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Accordingly, the claims for an earlier effective date are denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 23, 2010 for the grant of service connection ischemic heart disease is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


